Case: 19-40901   Document: 00515616684      Page: 1   Date Filed: 10/27/2020




          United States Court of Appeals
               for the Fifth Circuit                      United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                                                          October 27, 2020
                             No. 19-40901                   Lyle W. Cayce
                                                                 Clerk

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Luis Andres Medel-Guadalupe,

                                                  Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 19-40902
                          _____________

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Luis Medel,

                                                  Defendant—Appellant.
Case: 19-40901       Document: 00515616684          Page: 2   Date Filed: 10/27/2020

                                      No. 19-40901
                                    c/w No. 19-40902



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:19-CR-428-1
                            USDC No. 1:14-CR-109-9


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Luis Andres Medel-Guadalupe appeals his sentence on five grounds.
   Finding no error of fact or law, we AFFIRM.
                               I. BACKGROUND
          Medel-Guadalupe was arrested and charged in a five-count
   indictment with harboring illegal aliens. The first count charged conspiracy
   to harbor illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(II) and
   (B)(i) while the remaining four charged substantive violations of
   § 1324(a)(1)(A)(iii) and (B)(i) relating to specific aliens. The accompanying
   allegations assert the principal offense of harboring an illegal alien for
   commercial advantage or private financial gain, but the indictment also lists
   the statutory aiding and abetting provision, § 1324(a)(1)(A)(v)(II).
   Ultimately, Medel-Guadalupe pled guilty only to Count Two pursuant to a
   plea agreement.
          The presentence report (PSR) included two enhancements that are
   relevant to this appeal. First, the PSR recommended a two-level increase for
   “reckless endangerment” under U.S.S.G. § 2L1.1(b)(6) for harboring aliens
   in “crowded, dangerous, or inhumane” conditions. Second, a two-level
   “bodily    injury”    increase     was       recommended    under   U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                            2
Case: 19-40901     Document: 00515616684         Page: 3     Date Filed: 10/27/2020




                                    No. 19-40901
                                  c/w No. 19-40902

   § 2L1.1(b)(7)(A) for injuries sustained by one of the female aliens after she
   was beaten by Medel-Guadalupe’s girlfriend, Amanda Miguel Ramirez.
   Medel-Guadalupe filed written objections to both enhancements.             At
   sentencing, defense counsel argued that Medel-Guadalupe could not be held
   accountable for Ramirez’s assault because it was provoked by jealousy—
   Ramirez thought the female alien “was either flirting with [Medel-
   Guadalupe] or that they had something going on.” The district court
   overruled the objection, finding that the assault was reasonably foreseeable.
          As for the reckless endangerment enhancement, defense counsel
   argued that the stash house had electricity, running water, and ventilation,
   thus the Government could not show risk of “serious bodily injury.” In
   response, the Government argued that packing twenty-six aliens into a two-
   bedroom, one-bathroom apartment with a lone exit warranted the
   enhancement.     The district court overruled the objection, finding that
   harboring twenty-six aliens “in a relatively small area” created a dangerous
   situation as evacuation in case of emergency would be “extremely difficult.”
          The Government proceeded to recommend a low-end guidelines
   sentence of 110 months, consistent with the plea agreement.              The
   Government, however, requested the court to consider that Medel-
   Guadalupe was a member of the Paisas prison gang and had offered $5,000
   for the federal agents on his case to “go down.” Defense counsel argued that
   these comments requested an upward departure, inconsistent with the plea
   agreement, and so Medel-Guadalupe should be released from the agreement
   and have his appellate rights returned. The district court apprised Medel-
   Guadalupe that granting the request would allow the Government to pursue
   a higher sentence and, after receiving his acknowledgement, granted
   withdrawal. The Government requested the statutory maximum of 120
   months and Medel-Guadalupe asked for 110 months.




                                         3
Case: 19-40901       Document: 00515616684            Page: 4     Date Filed: 10/27/2020




                                       No. 19-40901
                                     c/w No. 19-40902

          The district court issued a sentence of 120 months, stating that it
   “would have made that decision even if the Government had not made that
   recommendation and [had] continued to recommend at the low end of the
   advisory guidelines.” Additionally, the district court imposed a three-year
   supervised release term and ordered participation “in an inpatient or
   outpatient substance abuse treatment program, as well as an inpatient or
   outpatient alcohol abuse treatment program” to be supervised by the
   probation officer and paid for by Medel-Guadalupe if able. Finally, Medel-
   Guadalupe had been on supervised release at the time of this offense and
   admitted to violating various conditions of that release. The Government
   recommended a revocation sentence of eighteen months, consecutive to the
   120-month sentence, because of the “credible threats” made against federal
   agents. Defense counsel did not request a specific sentence, but argued for
   the sentence to run concurrently. The district court sentenced Medel-
   Guadalupe to twelve months, the low end of the policy range, to run
   consecutive with the 120-month sentence.                Medel-Guadalupe timely
   appealed both judgments and this court consolidated the appeals on the
   Government’s motion.1
                                  II. DISCUSSION
          Medel-Guadalupe raises five challenges on appeal. First, he alleges
   that Count Two of the indictment, which he pled guilty to, is duplicitous
   because it contains two distinct offenses. This duplicity stems from the
   unique statutory structure of 8 U.S.C. § 1324 which includes a separate




          1
             Both appeals involve the same Defendant, Medel-Guadalupe. In No. 19-40901,
   he appeals the judgment and sentence stemming from the 2019 harboring an illegal alien
   conviction while in No. 19-40902, he appeals the revocation judgement and sentence for
   violating the supervised released from his 2014 federal drug-trafficking conviction.




                                             4
Case: 19-40901         Document: 00515616684               Page: 5      Date Filed: 10/27/2020




                                          No. 19-40901
                                        c/w No. 19-40902

   prohibition on aiding and abetting.2              § 1324(a)(1)(A)(v)(II).         Next, he
   challenges both the “reckless endangerment” and “bodily injury”
   sentencing enhancements. Medel-Guadalupe also contends that the district
   court impermissibly delegated judicial authority to the probation officer
   regarding the special conditions of his supervised release. Finally, he argues
   that the district court erred in failing to state its reasons for ordering the
   revocation sentence to run consecutively. We address each in turn.
           A. Duplicity
           This court reviews a duplicity argument raised in the first instance on
   appeal for plain error. United States v. Blevins, 755 F.3d 312, 319 (5th Cir.
   2014). To prevail, Medel-Guadalupe must demonstrate that the error is clear
   or obvious and affects his substantial rights. Puckett v. United States, 556 U.S.
   129, 135, 129 S. Ct. 1423, 1429 (2009). If he does, this court has discretion to
   correct that error only if it “seriously affect[s] the fairness, integrity or public
   reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725,
   736, 113 S. Ct. 1770, 1779 (1993). But as a threshold matter, the Government
   contends that Medel-Guadalupe waived this argument by pleading guilty.
   We agree.3


           2
              We have previously interpreted this provision as “expressly provid[ing] that
   aiding and abetting the commission of § 1324(a)(1)(A)(ii) [transporting illegal aliens] is a
   separate, free-standing offense.” United States v. Nolasco-Rosas, 286 F.3d 762, 767 (5th Cir.
   2002) (per curiam). Thus, it differs from the general aiding and abetting statute, 18 U.S.C.
   § 2, which provides an alternative theory of liability, not a separate crime. United States v.
   Rabhan, 540 F.3d 344, 348 (5th Cir. 2008).
           3
              Notwithstanding, Medel-Guadalupe’s argument also fails under plain error
   review because he cannot demonstrate his substantial rights were affected. Primarily, he
   contends that a duplicitous indictment requires that the court sentence him to a maximum
   of sixty months, the least severe punishment between the offenses. Yet, “[t]he proper
   remedy is to require the Government to elect upon which charge contained in the count it
   will rely.” United States v. McDermont, No. 93-3603, 1995 WL 371036, *4 n.6 (5th Cir.
   June 5, 1995) (unpublished) (“Unpublished opinions issued before January 1, 1996 are




                                                 5
Case: 19-40901        Document: 00515616684              Page: 6       Date Filed: 10/27/2020




                                         No. 19-40901
                                       c/w No. 19-40902

           “It is well-settled that when a defendant enters a voluntary and
   unconditional guilty plea, the plea has the effect of waiving all
   nonjurisdictional defects in the prior proceedings.”                   United States v.
   Daughenbaugh, 549 F.3d 1010, 1012 (5th Cir. 2008). A defective indictment
   is nonjurisdictional. United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct.
   1781, 1785 (2002). Thus, a defendant’s voluntary and unconditional guilty
   plea waives any future claim that the indictment was defective by charging a
   duplicitous count. United States v. Lampazianie, 251 F.3d 519, 525–26 (5th
   Cir. 2001).

           Medel-Guadalupe makes no argument that his plea was not knowing
   or voluntary, and the record makes clear that he understood “the nature of
   each charge to which [he was] pleading.” Fed. R. Crim. P. 11(b)(1)(G);
   Moreover, the district court advised, and he acknowledged, that this plea
   waived “all defenses to those charges and any defects in the proceedings.”
   Instead, Medel-Guadalupe argues that under the 2014 amendments to
   Rule 12 of the Federal Rules of Criminal Procedure, failure to raise a duplicity
   claim in a pretrial motion results in plain-error review but does not waive it.
   United States v. Vasquez, 899 F.3d 363, 380 (5th Cir. 2018). This argument
   misses the mark.

           Before 2014, Rule 12(e) deemed a motion waived if not timely filed.
   Id. at 372. That language was deleted, and the Rule now states that a motion


   precedent.” 5TH CIR. R. 47.5.3). The allegations in Count Two, and factual basis
   supporting the guilty plea, charge Medel-Guadalupe solely as a principal, which carries the
   120-month maximum to which he was sentenced. Medel-Guadalupe agreed to the factual
   basis of the plea and was consistently advised that he faced a ten-year maximum sentence.
   Finally, Medel-Guadalupe makes no argument as to why the court should exercise its
   discretion to correct this error and we decline to do so when the record indicates that he
   was fully aware of the maximum sentence he was facing and that he pled guilty to his actions
   as principal, not an aider and abettor.




                                                6
Case: 19-40901        Document: 00515616684             Page: 7      Date Filed: 10/27/2020




                                        No. 19-40901
                                      c/w No. 19-40902

   is “untimely.” Fed. R. Crim. P. 12(c)(3). The Advisory Committee
   Notes explain that the term “waiver” ordinarily refers to the intentional
   relinquishment of a known right, but the rule never required any
   determination that the party intended to relinquish a defense or objection;
   thus the term was abandoned “to avoid possible confusion.”4 Fed. R. Crim.
   P. 12(c) advisory committee’s note to 2014 amendment. An “untimely”
   Rule 12 motion is not waived and is reviewable for plain error. Vasquez,
   899 F.3d at 373. Guilty pleas, however, are governed by Rule 11, not Rule 12,
   and there is no corresponding 2014 amendment to Rule 11. Further, the
   Advisory Committee Notes state that this change was driven by the
   intentional relinquishment connotation of “waiver,” something not required
   by Rule 12.       Here, Medel-Guadalupe intentionally and unequivocally
   relinquished this right.5 Accordingly, this claim is waived.

           B. Sentencing Enhancements

           Medel-Guadalupe argues that the district court erred in applying the
   “reckless endangerment” and “bodily injury” enhancements. We need not
   consider the merits of these arguments because even if the enhancements
   were applied in error, any errors were harmless. See United States v. Guzman-
   Rendon, 864 F.3d 409, 411–12 (5th Cir. 2017). This court recognizes one way
   to demonstrate harmless error “is to show that the district court considered




           4
            “The Advisory Committee Notes are instructive on the drafters’ intent in
   promulgating the federal rules.” United States v. Navarro, 169 F.3d 228, 237 (5th Cir.
   1999).
           5
             We recognize that during the sentencing hearing Medel-Guadalupe withdrew
   from the plea agreement in order to regain his appellate rights. He did not, however,
   withdraw his actual guilty plea. So, while he has the ability to challenge the sentence on
   appeal, he has waived any argument as to the merits of Count Two.




                                               7
Case: 19-40901      Document: 00515616684         Page: 8     Date Filed: 10/27/2020




                                    No. 19-40901
                                  c/w No. 19-40902

   both ranges (the one now found incorrect and the one now deemed correct)
   and explained that it would give the same sentence either way.” Id. at 411.

          Here, the district court was aware of the guidelines range absent the
   enhancements because Medel-Guadalupe advised the court of this range in
   his written PSR objections. The district court sentenced him to the statutory
   maximum, stating that it “would have made that decision even if the
   Government had not made that recommendation and continued to
   recommend at the low end of the advisory guideline level.” The court noted
   Medel-Guadalupe’s extensive criminal history, prior prison sentences and
   revocations, and his continued criminal activity from prison, leading to a
   separate obstruction-of-justice enhancement. It concluded by stating that the
   § 3553(a) sentencing factors “justified and supported” the statutory
   maximum sentence. The sentencing choice was reached irrespective of the
   guideline recommendation.

          C. Judicial Delegation

          Medel-Guadalupe also contends that the district court impermissibly
   delegated judicial authority through the wording of two special conditions of
   supervised release, the required alcohol and drug treatment. Specifically, he
   takes issue with two determinations to be made by the probation officer: first,
   whether the treatment will be “inpatient or outpatient”; and second, the
   “modality, duration, intensity” of that treatment. Since Medel-Guadalupe
   did not raise this objection at sentencing, review is typically for plain error.
   United States v. Bishop, 603 F.3d 279, 280 (5th Cir. 2010). But Medel-
   Guadalupe claims lack of notice because “modality, duration, intensity” was




                                          8
Case: 19-40901         Document: 00515616684               Page: 9      Date Filed: 10/27/2020




                                          No. 19-40901
                                        c/w No. 19-40902

   included only in the written judgment. 6 “When a defendant has not been
   provided a meaningful opportunity to object,” this Court reviews as a
   preserved error.7 United States v. Dean, 940 F.3d 888, 890 (5th Cir. 2019).
   This argument fails under either plain error or de novo review.

           “The imposition of a sentence, including the terms and conditions of
   supervised release, is a core judicial function that cannot be delegated.”
   Sealed Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir. 2019) (quoting
   United States v. Franklin, 838 F.3d 564, 568 (5th Cir. 2016)). It is not
   permissible for a district court to delegate the decision of “whether a
   defendant will participate in a treatment program,” but “a district court may
   properly delegate to a probation officer decisions as to the details of a
   condition of supervised release.” Id. (internal quotation marks and citations
   omitted). Thus, the key inquiry is whether the condition is mandatory or left
   to the discretion of the probation officer.

           Here, the district court expressly mandated that Medel-Guadalupe
   participate in the treatment program, leaving no decision for the probation




           6
             Our recent decision in United States v. Diggles may foreclose Medel-Guadalupe’s
   notice argument. 957 F.3d 551, 560 (5th Cir. 2020) (en banc). There, this court held that
   adopting, in-court, a presentence report’s proposed conditions or a courtwide standing
   order when either lists the special conditions is sufficient to create the opportunity to
   object. Id. at 560–61. Here, the special conditions were listed in the PSR appendix and in
   Southern District of Texas General Order No. 2017-01, both of which were reviewed by
   Medel-Guadalupe. Further, the district court expressly adopted the factual findings and
   guideline applications of the PSR which contained the appendix. This notice was sufficient
   under Diggles.
           7
            If Medel-Guadalupe is correct, however, the impermissible delegation of judicial
   authority is a question of law, so a preserved objection is reviewed de novo. United States v.
   Morin, 832 F.3d 513, 516 (5th Cir. 2016).




                                                 9
Case: 19-40901        Document: 00515616684               Page: 10        Date Filed: 10/27/2020




                                          No. 19-40901
                                        c/w No. 19-40902

   officer to make regarding the core feature of the special condition. 8 Instead,
   “inpatient or outpatient” and “modality, intensity, duration” are all details
   of the conditions, decisions which can be properly delegated. Franklin,
   838 F.3d at 568. Medel-Guadalupe notes that some circuits require the
   district court to make the inpatient or outpatient determination, 9 but others
   do not.10 Our precedent only forbids delegating the decision of whether
   participation is required or not. The district court unequivocally made that
   decision here.

           D. Revocation Sentence

           Finally, Medel-Guadalupe challenges the district court’s failure to
   state its reasons for ordering the revocation sentence to run consecutively
   with the alien-harboring sentence. Medel-Guadalupe concedes that he did
   not object to the sentence, so our review is for plain error only. United States
   v. Fuentes, 906 F.3d 322, 325 (5th Cir. 2018). A district court has “discretion
   to order that a sentence imposed upon the revocation of supervised release
   run concurrently with or consecutively to other sentences.” United States v.
   Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009). The Guidelines, however,
   recommend revocation sentences to run consecutively. United States v.
   Flores, 862 F.3d 486, 489 (5th Cir. 2017) (citing U.S.S.G. Ch. 7, Pt. B, Intro.
   Comment; U.S.S.G. § 7B1.3 cmt. (n.4)).



           8
            “You must participate in an inpatient or outpatient substance abuse treatment
   program, as well as an inpatient or outpatient alcohol abuse treatment program . . . .”
           9
             See, e.g., United States v. Matta, 777 F.3d 116, 122–23 (2d Cir. 2015); United States
   v. Mike, 632 F.3d 686, 695–96 (10th Cir. 2011); United States v. Esparza, 552 F.3d 1088,
   1091 (9th Cir. 2009) (per curiam).
           10
             See, e.g., United States v. Cutler, 259 F. App’x 883, 887 (7th Cir. 2008) (per
   curiam); United States v. Calnan, 194 F. App’x 868, 870–71 (11th Cir. 2006) (per curiam).




                                                 10
Case: 19-40901          Document: 00515616684             Page: 11    Date Filed: 10/27/2020




                                             No. 19-40901
                                           c/w No. 19-40902

           While a district court must state its reasons for imposing a sentence in
   open court,11 simply applying the Guidelines “will not necessarily require
   lengthy explanation.” Rita v. United States, 551 U.S. 338, 356, 127 S. Ct.
   2456, 2468 (2007). Here, the parties made competing arguments whether
   the sentence should run consecutively or concurrently, and the district court,
   after considering “the evidence and the arguments,” simply chose to follow
   the Guidelines’ recommendation.12 Id. at 359, 127 S. Ct. at 2469. Moreover,
   Medel-Guadalupe cannot show error, plain or otherwise. His sentence was
   within the Guidelines and he fails to demonstrate that an explanation would
   have changed his sentence. United States v. Mondragon-Santiago, 564 F.3d
   357, 365 (5th Cir. 2009).

                                     III. CONCLUSION

           The judgment of the district court is AFFIRMED.




           11
                See 18 U.S.C. § 3553(c).
           12
             “Circumstances may well make clear that the judge rests his decision upon the
   Commission’s own reasoning that the Guidelines sentence is a proper sentence (in terms
   of § 3553(a) and other congressional mandates) in the typical case, and that the judge has
   found that the case before him is typical.” Rita, 551 U.S. at 357, 127 S. Ct. at 2468.




                                                  11